Porter, J,
delivered the opinion of the court. The present appeal is brought from a decision of the court of probates, homologating the acccount of the executors of the late Stephen Casanovichi. After various proceedings on *597the part of the heirs to obtain an account, we find, that on the 11th July, 1821, they presented a petition, praying that E. Debon, one of the executors, might be ordered forthwith to file and exhibit in that court, all books and papers of whatever kind belonging to the succession, and all vouchers necessary to support the same ; and that he be also decreed to place in deposit, the balance of money remaining in bis hands.
East'n District.
June, 1824.
To this petition the defendant pleaded.
That on the day of filing his answer, he had deposited in the office of the register of wills, the only books belonging to the estate of the deceased, which books were two in number.
That he had also filed a receipt of one Vincent Gambil, and all the papers that were found and inventoried, after the death of the deceased.
That the account already filed by the executor, must be taken as true, until the contrary is shewn, and satisfactorily proved.
That the heirs could claim nothing in his hands, as the property left by the testator, was not sufficient to pay the debts due. That there was an action, then pending against him, at *598the suit of Vincent Roux, alias Gamby, for the sum of $17,737, and that no deposit could be made until after all the debts were paid.
Before any proceedings were had on these pleadings, Gamby, the creditor mentioned in the answer of the executor, prayed leave to intervene in the cause; and permission having been granted him, he filed a petition in which he stated, that the plaintiffs were not heirs of the deceased; denied that they had a right to claim the balance due by the executors; and demanded, that until the decision of the suit brought against him, he should be enjoined and prohibited from paying any of the monies in his hands, belonging to the estate, to the plaintiffs.
On these pleadings, the court of probates gave judgment, homologating the account of the executor-on the ground that the plaintiffs had not supported their allegations of its incorrectness.
The plaintiffs appealed from this judgment.
The account of the executor is accompanied by a vast number of vouchers and receipts. The judge below considered them as prima facie evidence, in support of the account, and we are of opinion that under the pleadings, he did not err in doing so.
Derbigny for the plaintiffs, Mazureau for the defendants.
In this court a variety of exceptions have been made to the account, and several errors have been alleged in it. According to the strict rules of practice, the plaintiffs have perhaps lost the opportunity of taking advantage of these objections. An examination of the whole record, has however convinced us, that this case is one where justice requires it should be remanded for a reexamination.
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates, be annulled, avoided and reversed, and that the case be remanded for a new trial-the appellee paying the cost of this appeal.